Citation Nr: 0635910	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess 20 percent 
for a left shoulder disability.

2.  Entitlement to a disability rating in excess 20 percent 
for degenerative disc disease of the lumbar spine at L3-4 
with osteophytosis.

3.  Entitlement to a disability rating in excess 10 percent 
for residuals of a right tibial stress reaction.

4.  Entitlement to a disability rating in excess 10 percent 
for residuals of a left tibial stress reaction.

5.  Entitlement to a disability rating in excess 10 percent 
for bilateral pes planus and plantar fasciitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1998 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by forward flexion to 60 degrees and abduction 
to 60 degrees with pain on motion.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by:  forward flexion to 40 
degrees with repetitive motion; extension to 0 degrees; 
lateral flexion to 5 degrees, bilaterally; rotation to 10 
degrees, bilaterally; and, complaints of pain and discomfort.  
It is not manifested by ankylosis, neurologic abnormalities, 
or incapacitating episodes of over a week in duration.

3.  The veteran's service-connected residuals of right and 
left tibial stress reactions are manifested by subjective 
complaints of pain and discomfort with no evidence of 
fracture, malunion, nonunion, knee impairment, or ankle 
impairment.  

4.  The veteran's bilateral pes planus and plantar fasciitis 
are manifested by moderate pes planus with pain on use and 
mild  inward bowing of the Achilles alignment of each foot on 
weight bearing.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a left shoulder disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Code 5201 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a right tibial stress reaction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5262 (2006).  

4.  The criteria for a disability rating in excess of 10 
percent for residuals of a left tibial stress reaction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5262 (2006).  

5.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus and plantar fasciitis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In person 
notification in May 2002 and letters dated in December 2003 
and March 2006 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision of September 2002 which granted 
service connection.  Accordingly, the initial adjudication of 
the increased rating claim on appeal was prior to the letters 
which satisfied the current duty to notify and assist 
provisions with respect to increased ratings.  However, the 
claims were subsequently readjudicated in an August 2005 
rating decision and an April 2006 supplemental statement of 
the case.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for his 
disabilities.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected degenerative disc disease of the lumbar spine.  The 
evidence includes, but is not limited to:  service medical 
records; the veteran's contentions; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claim for an 
increased disability rating in question.  

A pre-discharge VA examination of the veteran was conducted 
in May 2002.  Subsequently, another VA Compensation and 
Pension examination was conducted in January 2005. 

II.  Left Shoulder

The veteran is service-connected for residuals of a left 
shoulder injury.  In a March 1994 report of medical history 
the veteran indicated that he was right handed.  

In May 2002, VA examination of the veteran was conducted.  X-
ray examination of the left shoulder was normal.  Physical 
examination revealed no abnormalities and range of motion 
testing revealed normal range of motion of the left shoulder 
with no evidence of pain or swelling.  However, a service 
department medical examination report dated in June 2002 
indicated mild edema of the left shoulder joint and pain with 
abduction.  A January 2004 VA treatment record reveals that 
the veteran had pain on motion of the left shoulder with 
abduction limited to 100 degrees.  

In January 2005, the most recent VA examination of the 
veteran was conducted.  X-ray examination revealed no 
evidence of dislocation, malunion, or nonunion involving the 
left shoulder.  Physical examination revealed tenderness of 
the left shoulder joint.  Range of motion testing revealed 
that forward flexion and abduction of the left shoulder were 
limited to 60 degrees because of painful motion.  

The service connected left shoulder disorder is currently 
rated as 20 percent disabling under Diagnostic Code 5201.  
That rating contemplates limitation of motion of the minor 
arm (shoulder) to either shoulder level or midway between the 
side and shoulder level.  The next higher rating of 30 
percent contemplates limitation of motion of the minor arm to 
25 degrees from the side, and is the highest disability 
rating assignable under this Diagnostic Code.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5201 (2006).  

Disability ratings up to 70 percent can be assigned under 
other appropriate Diagnostic Codes if there were ankylosis, 
nonunion, malunion, or dislocation involving the veteran's 
shoulder.  However, the medical evidence of record does not 
reveal any of these conditions, so rating under these other 
Diagnostic Codes is not warranted.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5200, 5202, 5203 (2006).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected left shoulder disorder.  The 
veteran has limitation of motion of the minor shoulder to 60 
degrees, with pain on motion.  He does not have his motion 
limited to only 25 degrees as contemplated by the next higher 
rating.  Further, the veteran's symptoms do not meet any of 
the criteria of an increased rating under any other 
Diagnostic Code.  Accordingly, a disability rating in excess 
of 20 percent for the veteran's service-connected left 
shoulder disorder must be denied.  

III.  Lumbar Spine

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Service connection was originally granted for degenerative 
disc disease of the lumbar spine which was rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
Rating Schedule, prior to September 26, 2003, provided for a 
noncompensable rating for postoperative, cured intervertebral 
disc syndrome.  A 10 percent rating was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent rating contemplated moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating, the 
highest rating assignable, required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The veteran is service-connected for degenerative disc 
disease of the lumbar spine.  In May 2002, VA examination of 
the veteran's spine was conducted.  No abnormalities were 
noted, including no presence of muscle spasm.  Range of 
motion testing revealed normal range of motion without any 
pain.  The diagnosis was mild degenerative disc disease.

In January 2005, the most recent VA examination of the 
veteran was conducted.  The veteran reported low back pain 
which had become progressively worse since service.  He 
treated the pain with Motrin and Flexeril.  He also reported 
stiffness and decreased motion of the low back and the need 
to wear a back brace.  The examining physician confirmed 
incapacitating episodes of two to three days.  Range of 
motion testing of the lumbar spine was conducted and 
revealed:  forward flexion to 40 degrees with repetitive 
motion; extension to 0 degrees; lateral flexion to 5 degrees, 
bilaterally; rotation to 10 degrees, bilaterally.  Neurologic 
testing was essentially normal except for light touch 
sensation.  The diagnosis was degenerative disc disease of 
the lumbar spine.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  The original VA examination in May 2002 
revealed no spasm, tenderness, or neurologic abnormality.  
Range of motion testing was normal.  There was no evidence 
showing anything but mild intervertebral disc syndrome.  
Beginning with the evidence of the January 2005 VA 
examination report, the medical evidence of record reveals 
that the veteran meets the criteria for the presently 
assigned 20 percent disability rating.  However, he does not 
have forward flexion limited to 30 degrees or ankylosis of 
the spine.  Moreover, there is no evidence that the veteran 
suffers incapacitating episodes which last at least one week 
due to his service-connected degenerative disc disease.  The 
evidence of record does not reveal that the veteran meets any 
of the criteria noted above which would warrant the 
assignment of a disability rating in excess of 20 percent for 
his service-connected lumbar spine degenerative disc disease.  
He is not shown to have had recurring attacks, muscle spasm, 
moderate limitation of motion, ankylosis, or neurologic 
abnormalities.  Accordingly, entitlement to a disability 
rating in excess of 20 percent must be denied.  

IV.  Residuals of Right and Left Tibial Stress Reactions

The veteran is service-connected for residuals of a right and 
a left tibial stress reaction each at a 10 percent disability 
rating under Diagnostic Code 5262 which contemplates 
impairment of the tibia and fibula.  A 10 percent disability 
rating contemplates malunion of the tibia and/or fibula with 
slight knee or ankle disability.  With moderate disability a 
20 percent rating is warranted and a 30 percent rating 
contemplates marked knee or ankle disability.  A 40 percent 
disability rating, the highest assignable under this 
Diagnostic Code contemplates nonunion of the tibia and/or 
fibula with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2006).

The preponderance of the evidence is against the assignment 
of disability ratings in excess of 10 percent for the 
veteran's service-connected residuals of a right and a left 
tibial stress reaction.  At the January 2005 VA examination, 
the veteran reported having bilateral shin pain which was 
getting progressively worse since service.  Physical 
examination revealed no evidence of inflammation, fracture, 
malunion, or nonunion.  No impairment of the veteran's knees 
or ankles was identified, and range of motion testing of the 
knees was normal.  The only symptoms noted by the examining 
physician were subjective complaints of pain, which the 
veteran reported limited his ability to stand for long 
periods of time or walk significant distances.  These 
findings are consistent with the findings on the prior VA 
Compensation and Pension examination in May 2002.  With the 
exception of subjective complaints of bilateral shin pain, 
there is no evidence of any residual disability from the 
veteran's bilateral tibial stress reactions.  Accordingly, 
entitlement to a disability ratings in excess of 10 percent 
for the right and left tibial stress reactions must be 
denied.

V. Pes Planus

The veteran's bilateral pes planus (flat feet) is rated under 
Diagnostic Code 5276 for flat feet.  Pursuant to Diagnostic 
Code 5276, a noncompensable rating is warranted for pes 
planus that is mild, with symptoms relieved by built- up shoe 
or arch support.  A 10 percent rating is warranted for 
moderate pes planus, manifested by the weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's bilateral pes planus. The January 2005 VA 
examination report reveals that the veteran's pes planus 
results in subjective complaints of pain with standing and 
walking.  Examination revealed that the veteran did not use 
any orthotic devices.  There was no evidence of crepitus, 
edema, effusion, spasm, heat, tenderness, or callus formation 
on physical examination.  On weight bearing there was inward 
bowing of the Achilles alignment of each foot which was 
correctable with manipulation.  There was no evidence of 
hallux valgus, hammertoes, clawfoot, or any other structural 
abnormality of the feet.  
The diagnosis was pes planus with mild impairment.  There is 
no objective evidence that the veteran has any manifestations 
of flat feet which warrant the assignment of a disability 
rating in excess of the currently assigned 10 percent 
disability rating.  Accordingly, the assignment of a rating 
in excess of a 10 percent must be denied.  

VI.  Conclusion

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability ratings noted above.  The Board 
has considered the veteran's claim for increased ratings for 
his musculoskeletal disabilities under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  This has been accomplished in the present 
case.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those noted above, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess 20 percent for the veteran's 
left should disorder is denied.  

A disability rating in excess 20 percent for the veteran's 
degenerative disc disease of the lumbar spine is denied.

A disability rating in excess 10 percent for residuals of a 
right tibial stress reaction is denied.

A disability rating in excess 10 percent for residuals of a 
left tibial stress reaction is denied.  

A disability rating in excess 10 percent for bilateral pes 
planus and plantar fasciitis is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


